—Order, Supreme Court, New York County (Joan Madden, J.), entered February 13, 1998, which denied defendants-appellants’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Defendants owner and driver of the car in which plaintiff was a passenger argue that the depositions show that the driver was confronted with an emergency situation when the car with which his car collided, which was traveling in the opposite direction, suddenly crossed over into his lane of traffic and into his immediate path, and that they are therefore entitled to summary judgment. The deposition testimony of *7both plaintiff and the driver, to the effect that there had been an interval of several seconds between the cross-over and the collision, raises a triable issue as to whether the driver was confronted with an emergency, and, if not, whether he took reasonable steps to avoid the collision (see, Raposo v Raposo, 250 AD2d 420). Concur — Milonas, J. P., Ellerin, Rubin and Mazzarelli, JJ.